Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group I and the species of Fig. 2 (claims 1-11 and 22-28) in the reply filed on 16 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (at least with regards to the election of the species of Fig. 2), the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Applicant’s election without traverse of Group I and the species of Fig. 2 (claims 1-11 and 22-28) in the reply filed on 16 February 2022 is acknowledged.


           EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION:
	Paragraph [0001], line 2, after “A1,”, insert – now U.S. Patent 10,953,443, --.
IN THE CLAIMS:
	Cancel claims 12-21.

s 12-21 directed to an invention non-elected without traverse. Accordingly, claims 12-21 have been cancelled.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Claims 1-11 and 22-28 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 22, in particular, a flexible pig for cleaning a coke deposit from an internal surface of a process equipment, the flexible pig comprises: at least two foam spacers, at least two bristle sections, and a flexible cable extending along a longitudinal axis of the flexible pig through the at least two foam spacers and through the at least two bristle sections, and wherein the at least two bristle sections are separated by one of the at least two foam spacers (such limitations are also in claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patents to Xenis, Ver Nooy and Landers are pertinent to pipeline pigs with various bristle section and spacer arrangements.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723